Citation Nr: 0032439	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  93-18 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for a disability of 
the low back, currently rated as 20 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel



INTRODUCTION

The veteran had active military service from November 1942 to 
June 1945.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  The Board remanded this 
case to the RO in June 1995 and November 1997.  The RO has 
recently returned the case to the Board for appellate 
consideration.

The issue of the veteran's entitlement to a TDIU rating is 
discussed further in the remand portion of this decision.


FINDING OF FACT

The veteran's service-connected disability of the low back is 
productive of severe impairment, with demonstrable limitation 
of motion and marked functional loss due to pain.


CONCLUSION OF LAW

The criteria for a disability rating of 40 percent for low 
back strain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5295 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

The RO in 1945 reviewed the veteran's service medical records 
when it granted service connection based on aggravation for a 
congenital deformity of the lumbosacral spine that it rated 
as limitation of motion of the lumbar spine, moderate.  This 
produced an original rating of 20 percent under Diagnostic 
Code 1830 in the rating schedule then in effect.  

On a VA examination that followed in 1945 an examiner 
reported chronic myositis of the lumbosacral region.  The 
examination showed negative x-ray and neurological 
evaluations.  There was limitation of motion reported on 
flexion and manipulation forward, backward and lateral and a 
positive "Goldwiate's" sign bilaterally.  The RO notified 
the veteran in October 1945 that there was no change in the 
rating.  In October 1947, the RO continued the 20 percent 
rating under Diagnostic Code 5292 of the newly-issued rating 
schedule and notified the veteran.  

The current appeal arose from a claim for increase the 
veteran filed late in 1991.  He supplemented the record with 
reports from his personal physicians that collectively 
referred to localized back pain complaints over many years 
with occasional radiation and recent radiology evidence in 
1991 of lumbar degenerative disc disease and 
spondylolisthesis at L5-S1 created by spondylolysis.  
Chiropractor treatment reports indicate treatment for his 
radiating low back pain that was exacerbated by activities 
and that he was totally disabled due to pain and its limiting 
effects. 

A VA examiner in 1991 found the veteran complaining of 
constant low back pain that radiated into both buttocks and 
down the right leg to the foot.  X-ray of the lumbar spine 
was read as showing arthritis and spondylolisthesis with 
joint narrowing of the lumbosacral joint.  The veteran was 
able to walk on his heels and toes and he could squat.  The 
examiner reported tenderness of the right and left paraspinal 
muscles and tenderness over the lumbosacral joint.  The 
ranges of motion upon clinical examination were 70 degrees of 
forward flexion, 15 degrees of backward extension, 25 degrees 
of lateral flexion, bilateral, and 30 degrees of rotation, 
bilateral.  There was no atrophy or contracture.  
Neurologically, deep tendon reflexes, patella and Achilles 
tendon reflexes were each decreased 2+/4 bilaterally and 
there was some residual numbness over the dorsum of the right 
foot.  The diagnosis was past history of low back injury with 
residual low back pain; spondylolysis and spondylolisthesis 
L5-S1; degenerative disc disease of the lumbar spine.

The RO in 1991 continued the 20 percent rating based upon a 
finding that the veteran had moderate limitation of motion of 
the lumbar spine.  

The veteran presented testimony at a 1992 hearing, during 
which he elaborated upon his recently stated complaints as 
well as his history of treatment as reflected in the records 
on file from personal physicians.

When VA reexamined the veteran in 1992 he reported that his 
back pain had become unbearable in the previous four years 
and had been excruciating for more than a year.  He said that 
he had been seeing a chiropractor during the previous twelve 
years for relief of back pain.  He said the back pian was 
constant and radiated into both legs but more so on the 
right.  The veteran stated that the pain was less when he 
ambulated and that he could walk without pain in the back but 
would have foot pain.  He said that he had no help from a 
back brace and that the pain was worse when he laid down for 
long periods and that it was difficult to get in and out of a 
car because of the pain.  He said that he had no pain with 
stairs. 

The examiner described the veteran as having normal gait, 
erect posture, and no significant tenderness or spasm on deep 
palpation of the back muscles.  The examiner noted constant 
pain in the mid sacral region that felt better with deep 
palpation.  The examiner said there was a full range of 
motion of the back (90 degrees of forward flexion, 10 degrees 
of back ward extension, 35 degrees of lateral rotation, 
bilateral and 10 degrees of rotation, bilateral, all with no 
significant pain and no significant limitation of motion), no 
significant fixed deformities of the spine, well developed 
musculature and no significant atrophy, spasm or tenderness.  
The veteran could walk on his toes and heels and squat with 
some difficulty.  The examiner said the neurological findings 
were not significantly depressed and there was no significant 
sensory loss.  

The examiner stated that there was no significant objective 
evidence of pain on motion and it was noted that the veteran 
could walk long distances and had foot pain but no 
significant increase in lower back pain.  The veteran 
reported that ambulating made him feel better and that pain 
was worse when he lies down.  Regarding neurological 
involvement, the examiner said the deep tendon reflexes were 
slightly depressed but equal bilaterally in the lower 
extremities, that there was no significant sensory loss and 
no muscle atrophy and that strength was 4+ bilateral in the 
lower extremities.  X-ray studies were also obtained.  The 
diagnoses were moderate to severe osteoarthritis of the 
lumbosacral spine and spondylolisthesis of the lumbosacral 
spine with bilateral L5-S1 neuropathy greater on the right.

An RO hearing officer reviewed this evidence and found that a 
full range of motion and minimal neurological impairment did 
not warrant an increase in the 20 percent rating.  

Pursuant to the Board remand in 1995, the RO obtained records 
from the veteran's personal physicians that were primarily 
duplicates of previously-submitted records regarding the 
lower back and extensive reports of treatment directed to the 
cervical spine more recently in the early 1990's.  R. J. D., 
M.D., noted in 1993 that the veteran had been seen initially 
for degenerative (worn out) changes in his low back and that 
it was felt this would eventually cause enough difficulty to 
completely disable him from any type of heavy work, prolonged 
walking, bending and stooping, etc.  Dr. D. felt that this 
would best be treated conservatively in order to avoid 
surgery that did not have a statistically great outcome.  On 
another occasion in 1993 Dr. D. noted the veteran complained 
of low back pain "24 hours a day" which had had been absent 
during recovery from other surgery.  A hospital report of 
neck surgery in 1992 noted the veteran had a lot of trouble 
with spondylolisthesis and low back pain.

The veteran in March 1996 advised the RO that he could not 
appear for a scheduled examination and requested that it be 
rescheduled.  The record was supplemented with 
contemporaneous lumbar spine radiology that was read as 
showing, principally, broad based disc protrusion causing 
mild central canal stenosis, L3-L4, mild bilateral facet 
arthrosis, L5-S1, grade I spondylolisthesis, L5-S1 with 
bilateral spondylitic defects at L5 bilateral and vacuum disc 
deformity.  He also received a lumbar epidural block early in 
1996 and the report mentioned that he had signs and symptoms 
that in part pointed to the L5-S1 area where he had long-
standing pars defects, spondylolisthesis and a disc bulge and 
more recent stenosis and signs and symptoms pointing to L3 or 
L4.  Another therapeutic injection and a lumbar facet 
arthrogram were also completed early in 1996.

On a VA orthopedic examination in May 1996, the veteran 
complained of chronic low back pain that was worse with 
activity such as stooping, lifting and prolonged walking and 
was partially relieved with rest.  He was described as 
pleasant and generally in no apparent distress and he 
complained of tenderness to palpation of the low lumbar 
region.  The examiner found straight leg raising was negative 
beyond 90 degrees. Calf circumference was 1 centimeter 
greater on the left and strength was graded as 5/5.  His 
reflexes were 1-2+ at both knees and trace to 1+ at both 
ankles.  Sensation was reported as intact in the lower 
extremities.  The examiner noted no postural abnormality or 
fixed deformity and tender but normal back musculature.  
Ranges of motion were 80 degrees of forward flexion, and 
35 degrees of backward extension and lateral flexion, 
bilateral, with some objective evidence of pain on motion.  
The examiner found no evidence of neurological involvement.  
The diagnosis was complaints of low back pain with 
degenerative changes, spondylolisthesis and mild canal 
stenosis in the lumbar spine.  

The examiner commented that it was difficult to comment on 
how each disorder was causally related to the service-
connected congenital deformity of the lumbosacral spine for 
no other reason than it was difficult to understand how a 
congenital deformity could be service-connected in the first 
place.  The examiner said that a review of the current 
literature showed there was no conclusive evidence that 
trauma caused late effect degenerative changes, although this 
had been a standard clinical opinion throughout the years.  
The examiner noted that recent studies have shown that trauma 
may, in fact, not cause a marked increase in later 
degenerative change.  The examiner opined that assuming one 
might say that trauma to the veteran's spine nearly 50 years 
ago could cause some subsequent degenerative joint disease in 
the lumbar spine; that theory would not account for the 
similar problems in his neck.  The examiner was not sure how 
this would cause any new disc changes not seen in the 1991 
medical records.  Regarding grade I spondylolisthesis, it was 
the examiner's opinion that it had not changed since 1991 and 
was considered congenital in origin. 

VA reexamined the veteran late in 1996.  The same examiner 
reported the veteran's extensive medical history and noted 
the veteran's aggressiveness toward the end of the 
examination and his anger regarding the outcome of his claim 
for increase after the previous examination.  Pertinent to 
the low back, the examiner noted the veteran's report of 
driving to the examination without stopping and concluded 
that he had been able to sit more than two hours 
continuously.  Further, he was able to sit without apparent 
discomfort when giving a lengthy history for about 20 minutes 
during the examination.  The examiner noted that going down 
the hallway prior to the examination, the veteran walked in a 
tall, straight, and stately manner without a limp but that 
after the examination he did walk more slowly with a slight 
limp and did get up more slowly out of a chair.  

The examiner reported the veteran's current complaint of 
chronic low back pain that was worse with any kind of 
activity and prolonged walking and mostly relieved by sitting 
on a firm surface and resting.  He reported that at times the 
pain went into the hips and down the legs.  Objectively, the 
examiner found the veteran able to walk in a slow, stately 
and upright manner without an assistive device.  He could 
sit, stand and get up slowly, but without assistance.  The 
examiner noted that the veteran's mood varied between angry 
and somewhat aggressive, and calm and cooperative, and that 
there was much pain behavior such as grunting, groaning and 
frowning with various attempted movements.  The examiner 
reported there were some positive Waddell's signs consistent 
with symptom magnification that included seated straight leg 
raising to 90 degrees but recumbent straight leg raising to 
30 degrees bilateral.  Another reported in the lumbar spine 
was diffuse complaints of tenderness to light palpation in a 
nonfocal region.  

Regarding the legs, the examiner noted the same calf 
circumference and strength from the previous examination and 
also mentioned there was significant give way weakness with 
complaints of joint pains.  The knee and ankle reflexes were 
essentially consistent with previously reported findings.  
The examiner found sensation somewhat difficult to evaluate 
but that it seemed generally intact throughout to light touch 
and pin prick.  The examiner said that the veteran was able 
to stand on his toes but he had some difficulty standing on 
his heels secondary to balance problems.  

The examiner reported no postural abnormality or fixed 
deformity, symmetrical back musculature and complaints of 
tenderness but no spasm.  The reported ranges of motion were 
60 degrees of forward flexion, and 15 degrees of backward 
extension and 25 degrees of left lateral flexion and 20 
degrees of right lateral flexion, with more objective 
evidence of pain behavior on motion from the previous 
examination and increased positive Waddell's sign.  The 
examiner found no focal neurological deficit except decreased 
reflexes at both ankles.  The diagnoses included complaints 
of low back pain with degenerative changes, spondylolisthesis 
and mild canal stenosis in the lumbar spine; obesity with 
sedentary deconditioning and evidence of symptom 
magnification with positive Waddell's signs.  

The examiner commented that additional evidence was presented 
from Dr. D. that on one occasion mentioned low back pain from 
age 11 and on another occasion since a teenage injury, which 
raised the specter of a condition that preexisted military 
service.  The examiner said that the veteran was now 
increasingly angry and showed increased signs of symptom 
magnification.  Regarding the veteran's claim that his back 
pain was service-connected, the examiner opined that this may 
be but there was ample evidence of other causative factors 
including obesity, congenital problems, problems stemming 
since he was a teenager as well as diffuse, age-related 
osteoarthritis, and degenerative disc disease problems.

The Board remand in 1997 sought to clarify questions raised 
in the prior remand but not satisfactorily addressed at the 
RO and to obtain a comprehensive assessment of the service 
connected low back disability.  The record shows that the RO 
in December 1997 issued a letter requesting the veteran to 
assist in developing pertinent evidence.  His letter received 
in January 1998 advised that he had supplied all the medical 
reports that should be a part of the record.

The RO received records from L. R., M.D., that show a medial 
branch neurotomy with thermal lesioning, right L3-L5, in May 
1997.  The preoperative diagnosis was lumbar spondylosis, 
degenerative disc disease and spine disease, facet mediated 
pain with good relief from medial branch blocks.  Other 
diagnoses were obesity and intractable right low back and leg 
pain.  A month earlier he was seen for a medial branch block 
at right L3-L4 and bilateral at L5.  In March 1997 he was 
injected for pain control at L4-L5 and L5-S1.  

In early December 1997, Dr. R. wrote to another treating 
physician M. P., M.D., that back pain which had been relived 
for several months through a radiofrequency neurotomy 
procedure had returned in the previous month and was mainly 
in the low back, right buttock and leg but also present in 
the left leg to the thigh.  The pain was worse with standing, 
prolonged sitting and walking and he felt it was much like 
the pain he had prior to the procedure.  Medication had not 
helped the back pain as much as he had hoped.  Dr. R. said 
the veteran had not had any injections for back problems in 
eight months.  On examination he ambulated without gait 
disturbance and could heel and toe rise.  Straight leg 
raising was positive at 70 degrees on the right and at 80 
degrees on the left causing true sciatic symptoms but he did 
not have any muscle wasting or fasciculations.  He had some 
tenderness in the right sciatic notch and mild low back 
percussion tenderness that seemed to be eased with deep 
palpation.  The diagnostic impression was degenerative disc 
and spine disease, probable recurrence of facet mediated pain 
but positive root tension signs indicating central 
compartment pain, i.e., radicular irritation.  

Late in December 1997, Dr. R. wrote that the veteran reported 
gradually worsening pain during the preceding month that was 
worse in the right leg where he would frequently get 
numbness.  This was especially so when standing for any 
prolonged period.  He reported that his back pain was worse 
than his leg pain.  On examination, the straight leg raising 
was negative but did cause hamstring pulling.  He could heel 
and toe rise although both maneuvers hurt.  He could ambulate 
without gait disturbance.  There was some tenderness in the 
right sciatic notch and in the lumbar area although firm 
palpation there felt good.  The impression was degenerative 
disc and spine disease, facet-mediated pain, and myofascial 
pain.  A TENS unit and continued medication was suggested and 
consideration would again be given to epidural steroid 
injection at L4-L5 on the right and medial branch blocks.  

The record contains electronically transcribed information in 
February 1998 that indicated the veteran said he was 
currently under a doctor's care at the time and could not 
make appointments and noted that VA examinations had been 
canceled.  The RO sent him a letter in May 1998 to seek his 
cooperation in reporting for an examination.  In a report of 
contact in May 1998 shows the veteran notified the RO that he 
was physically unable to report for a scheduled examination 
as for over three months he had been too weak to walk or 
stand.  He asked for information about what the result would 
be since he could not report.  Another RO letter in June 1998 
asked the veteran if he could report for an examination and 
advised him that if he was unable to report for examination, 
his claim would be decided on the evidence of record.

In a report of contact in June 1998, the veteran said he had 
a condition called Guillain Barre that affected his muscles 
and nerves and made it impossible for him to travel.  He said 
that he was receiving medical treatment and rehabilitation 
therapy that would be required for approximately 18 months.  
The veteran stated in a letter received in October 1999 that 
he was having surgery on his back.


Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings where such current 
findings are adequate and relevant to the rating issue.  See 
Powell v. West, 13 Vet. App. 31 (1999), Francisco v. Brown, 7 
Vet. App. 55 (1994).

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

The United States Court of Appeals for Veterans Claims 
(Court) has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.).  (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  (d) Excess fatigability.  (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly.  (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  

Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints.  The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. 
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  

The joints involved should be tested for pain on both active 
and passive motion, in weight bearing and nonweight-bearing 
and, if possible, with the range of the opposite undamaged 
joint.  38 C.F.R. § 4.59.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

Arthritis, degenerative (hypertrophic or osteoarthritis):  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Code 5200 etc.).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as follows:  With X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups, 
with occasional incapacitating exacerbations, 20 percent.  
With X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, 10 percent.  Note (1):  The 
20 percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  Note (2):  The 20 percent and 10 percent ratings 
based on X-ray findings, above, will not be utilized in 
rating conditions listed under diagnostic codes 5013 to 5024, 
inclusive.  Diagnostic Code 5003.

Limitation of motion of the lumbar spine may be rated as 
follows: severe, 40 percent; moderate, 20 percent; and 
slight, 10 percent.  Diagnostic Code 5292.

Under Diagnostic Code 5289, a 40 percent evaluation may be 
assigned for favorable ankylosis of the lumbar spine.  A 50 
percent evaluation may be assigned for unfavorable ankylosis 
of the lumbar spine.

Lumbosacral strain may be rated as follows:  severe; with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, 40 percent; with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position, 20 percent; with characteristic pain on 
motion, 10 percent; with slight subjective symptoms only, 0 
percent.  Diagnostic Code 5295.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a clam, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


Analysis

As a preliminary matter, the Board observes that the veteran 
was rated 20 percent initially on the basis of service 
medical records and the rating was affirmed following the 
initial VA examination.  Thereafter the 20 percent rating was 
continued and the current appeal is brought from a 1991 
rating determination.  Although the facts suggest that a 
substantive appeal may have missed the technical filing date 
the Board may accept the hearing testimony to preserve the 
appeal.  The Board, of course, is mindful of the claimant 
friendly forum for VA claims adjudication.  Therefore the 
Board is not inclined to place a overly technical reliance on 
specific statutory or regulatory language where doing so 
could serve to defeat a claimant on a procedural issue and 
avoid a determination on the merits of a claim.  

Further, the Board is satisfied that all relevant facts have 
been properly developed to the extent possible and that no 
further duty to assist exists with respect to the veteran's 
claim.  The veteran has been provided comprehensive 
examinations in connection with the claim and other records 
have been obtained.  A comprehensive VA examination was 
scheduled to address relevant evaluative criteria in accord 
with the principles established in DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  

The record reflects that the veteran did not report for the 
examination asked for in the 1997 Board remand but the record 
shows that he had good cause and apparently remains unable to 
travel.  In the Board's opinion, the examination reports of 
record are comprehensive and there are private treatment 
records that are relevant.  Both include sufficient detail 
regarding the veteran's low back disability to apply current 
rating criteria and are considered to represent the best 
evidence for an informed determination of the current 
impairment resulting from the service-connected low back 
disorder.  Further, there have been records provided that are 
comprehensive regarding treatment for the low back since the 
VA examination in late 1996.  Stegall v. West, 11 Vet. App. 
268 (1998), Johnson v. Brown, 9 Vet. App. 7 (1996); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  The Board is mindful of the 
fact that this appeal began early in the 1990's and has 
remained active for nearly a decade.  The Board has in part 
contributed to the protracted status by interjecting an issue 
of service connection for coexisting back disorders that the 
veteran had not raised and upon which the RO had not 
explicitly or implicitly relied to deny an increase.  The 
Board is also aware that the current 20 percent rating is 
protected from reduction under law, having been continuously 
in effect since 1945.  38 C.F.R. § 3.951. 

The veteran's disability has been rated historically in 
accordance with the criteria under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 which assesses limitation of motion as 
primary rating criteria for the incremental ratings from 0 to 
40 percent.  The veteran has been provided the essential 
rating criteria as well as the criteria for lumbosacral 
strain which is rated under Diagnostic Code 5295 where 
similar criteria are assessed.  The Board finds this selected 
rating scheme is appropriate for the veteran's disability in 
view of the diagnosis and symptomatology.  

It is noted that diagnostic codes predicated on limitation of 
motion do not prohibit consideration of a higher rating based 
on functional loss due to pain on use or due to flare-ups 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson, supra, and 
DeLuca, 8 Vet. App. at 206.  Therefore, consideration of an 
increased evaluation based on functional loss due to pain on 
flare-ups with limitation of motion of the lumbar spine is 
proper.

The record reflects that the RO in its decisions rated the 
veteran's disability on the basis of then current VA 
examination records as they reflected the contemporaneous 
complaints of lower back pain.  Viewed collectively, the 
examination reports and other pertinent records that reflect 
medical observations through late 1997, show persistent pain 
complaints and appreciable orthopedic findings.  He has no 
confirmed neurologic deficit linked to the service connected 
low back strain.  However a VA examiner in 1996 did not rule 
out arthritis as a component of the disability.  Therefore 
the most plausible rating scheme appears to be under 
Diagnostic Codes 5292 and 5295 for limitation of motion and 
lumbosacral strain.  38 C.F.R. §§ 4.14, 4.21.  

The best evidence available is contained in the VA 
examinations that were completed in 1992 and 1996 and 
variously dated private treatment reports.  His hearing 
testimony clarified the nature and extent of the low back 
symptoms.  The extensive record of medical treatment related 
to the cervical spine did not add any substantial evidence 
regarding the level of impairment from low back strain.  

Applying the pertinent information to the rating schedule 
criteria leads the Board to conclude that a higher evaluation 
is warranted.  The back disability symptoms objectively 
confirmed, overall, appear to support more than the 
corresponding percentage evaluation under Code 5295 or 5292 
of 20 percent.  The rating for the veteran's lumbar spine 
disease must be coordinated with functional impairment.  
38 C.F.R. § 4.21.  Here applying the rating schedule 
liberally results in a 40 percent evaluation recognizing more 
than a moderate disability.  As demonstrated on the recent VA 
examinations and principally in the reports from Dr. R. and 
Dr. D., there is appreciable evidence of functional 
impairment with exacerbations and demonstrable limitation of 
motion. 

The Board observes that nothing from the examiners indicated 
effort dependence or inconsistency in the lumbar spine 
movement.  The VA examiner's reference to Waddell's signs as 
indicative of symptom magnification is noted.  However, we 
note that the private evaluators have not found such 
manifestations or questioned the extent of his lower back 
manifestations.  The Board attaches some weight to the 
limitation of motion reported, but it is only one of the 
indicators of the level of disability at this time given the 
application of 38 C.F.R. §§ 4.40 or 4.45.

Further, the preponderance of the evidence is not against an 
increased evaluation based on functional loss due to pain on 
use or due to flare-ups, as the veteran's complaints of pain, 
when evaluated in association with other findings obtained on 
examinations, would appear to reflect a level of impairment 
greater than the disability level contemplated in the current 
20 percent evaluation.  Similarly, the ease with the veteran 
was observed to have walked prior to the recent VA 
examination must be contrasted with the reports of pain 
becoming worse upon use reflected in other medical evidence 
as indicative of loss due to pain and/or flare-ups, as it 
would appear the veteran enjoyed greater functioning at some 
times than others.  The recent VA examination reports and the 
private medical records reflect objective evidence of pain on 
motion.  The VA examiner did not consider all functional 
limitation as due to the service-connected low back 
disability in view of the diagnosis and pertinent comments 
made by the examiner, however.  It is thus the responsibility 
of the Board to evaluate and weigh all the evidence of 
record. 

Further, on the first VA examination in 1996 pain was 
complained of with ranges of motion and the overall ranges of 
motion appeared worse on the 1996 reexamination.  There was 
no evidence of muscle spasm and only very minor tenderness on 
the second examination.  And, the RO has denied an increase 
after considering neurological manifestations and limitation 
of motion elements.  Thus, the Board finds that 38 C.F.R. §§ 
4.40, 4.45, or 4.59 does provide a basis for a higher rating 
as pain was specifically visibly manifested on the 
examinations and it has been the source of more recent 
aggressive treatment from Dr. R.  

The evaluation the Board sought and which the veteran could 
not attend with good cause was deemed necessary to assess the 
level of disability under the applicable rating criteria.  
The current complaints principally of pain are noted and, 
significantly, the VA examiners several years apart have 
reported objective evidence of disabling disease from an 
orthopedic standpoint to support a higher rating than 20 
percent in the Board's opinion.  Therefore, with the benefit 
of the doubt applicable here, an evaluation of 40 percent can 
be assigned on the current record.  Additionally, it would be 
speculative in view of recent VA examinations to predicate 
assignment of a higher increased evaluation under Diagnostic 
Code 5293 as neurologic symptoms characteristic of a 60 
percent rating are not shown.  As noted previously the RO has 
considered neurologic manifestations in the rating 
determination.  Further, there is no ankylosis reported to 
permit the application of Diagnostic Code 5289.  The Board 
believes that a 40 percent evaluation for limited 
motion/functional impairment through Diagnostic Codes 5292 
and 5295 represents an equitable resolution of this portion 
of the claim at this time, especially given the conflicting 
evidence of symptom magnification noted by the VA examiner, 
but not by the veteran's treating physicians.  It is 
noteworthy that Dr. R.'s records in 1997 show marked 
functional loss due to pain which the Board believes cannot 
be reasonably dissociated from the service-connected 
disability of the low back at this time.

Thus, the Board holds that the evidence of record, as 
detailed above, supports an increase in the veteran's 
currently-assigned disability rating to 40 percent under the 
provisions of Diagnostic Code 5295; but that the 
preponderance of the evidence is against a disability rating 
in excess of 40 percent under governing law and regulation.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. § Parts 3 and 4, whether 
or not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Generally, the degrees of disability specified under the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In this case the RO specifically documented consideration of 
assignment of an increased evaluation on an extraschedular 
basis in its August 1996 supplemental statement of the case, 
but determined that an increased evaluation on this basis was 
not warranted.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Further, the Board 
has found that the schedular criteria allow for a higher 
rating and they are therefore adequate for rating in this 
case.

In this regard, the Board notes that the veteran's low back 
strain has not been shown to markedly interfere with 
employment, or to require frequent inpatient care.  His work 
history of self employment to the 1980's is noted.  He was 
apparently able to continue working for many years without 
evidence in the record of appreciably disabling 
manifestations of his low back disability.  Having reviewed 
the record with the extraschedular mandates in mind, the 
Board finds no basis for further action on this question.



ORDER

An increased rating of 40 percent for a disability of the low 
back is granted, subject to the regulations governing the 
payment of monetary awards.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The issue of entitlement to a total disability rating based 
on individual unemployability (TDIU) is reasonably raised and 
it appears that pertinent records are outstanding.  VA is on 
notice of the possible existence of records that would be 
significant evidence and necessary for an informed 
determination.  The relevance to the TDIU issue requires 
expenditure of additional adjudication resources.  Baker v. 
West, 11 Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992).  The TDIU claim must be fully developed as 
discussed in Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 
Vettese v. Brown, 7 Vet. App. 31, 35 (1994).  It is necessary 
to have a determination of whether the veteran could work but 
for any nonservice-connected disabilities. 

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 1991 
& Supp. 2000);  38 C.F.R. § 3.103(a) (2000).  The Court has 
held that the duty to assist a veteran includes conducting a 
thorough medical examination so that the evaluation of a 
claimed disability will be a fully-informed one.  Littke v. 
Derwinski, 1 Vet. App. 90, 92 (1990).

Under the aforementioned circumstances, the Board finds it 
necessary that the case be remanded to the RO for the 
following actions:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO should contact the veteran and 
request that he identify the names and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him recently for his service 
connected low back disability and all 
other complaints.  After obtaining any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified by the veteran whose records 
have not previously been obtained.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment records.

3.  The RO should arrange for any VA 
examinations of the veteran deemed 
necessary for the TDIU determination.  
Any special studies indicated should be 
conducted.  The claims file, pertinent 
rating criteria, and a separate copy of 
this remand must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated by the examiner 
in this regard.  Each examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings and 
comment on the extent of the functional 
limitations regarding the veteran's 
ability to work caused by any disability 
found.  The examiner(s) should provide 
the rationale for all opinions or 
conclusions expressed. 

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are fully 
satisfied.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer 
to VBA Fast Letter 00-87 (November 17, 
2000), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations 
and General Counsel precedent opinions.  
Any binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  
Stegall, supra.

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
a TDIU rating.

If any benefit requested is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  A reasonable period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	Heather J. Harter
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 



